STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0474
VERSUS

KENDALL SHAMMAR CAGLER AUGUST 12, 2022
In Re: Kendall Shammer Cagler, applying for supervisory

writs, 22nd Judicial District Court, Parish of St.
Tammany, No. 577,420.

 

BEFORE: WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED AS MOOT. The records of the St. Tammany Parish
Clerk of Court’s Office reflect that the district court acted on
relator’s motion to quash on December 8, 2021.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT